Exhibit 10.1

 

RELMADA THERAPEUTICS, INC.

 

FIRST AMENDMENT TO THE
2014 STOCK OPTION AND EQUITY INCENTIVE PLAN

 

WHEREAS, Relmada Therapeutics, Inc. (the “Company”) maintains the Relmada
Therapeutics, Inc. 2014 Stock Option and Equity Incentive Plan (the “Plan”) to
provide for certain equity incentive compensation awards to employees, directors
and consultants of the Company; and

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company to amend the Plan to revise the definition of
change of control and to provide for accelerated vesting of all awards granted
under the Plan (whether granted prior to or after this amendment) in the event
of a change of control of the Company.

 

NOW, THEREFORE, the Company does hereby amend the Plan, effective August 6,
2015, as follows:

 

  1. Section 2(g) of the Plan is hereby amended to read in its entirety as
follows:

 

““Change of Control” means:

 

(i) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its subsidiaries, taken as a whole, to any “Person” (as that term is
used in Section 13(d)(3) of the Exchange Act) that is not an Affiliate;

 

(ii) the “Incumbent Directors” (meaning those individuals who, on date the Plan
was adopted by the Board (the “Effective Date”), constitute the Board, provided
that any individual becoming a Director subsequent to the Effective Date whose
election or nomination for election to the Board was approved by a vote of at
least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for Director without objection to such nomination)
shall be an Incumbent Director, and further provided that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to Directors or as a result
of any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board shall be an Incumbent Director) cease for any reason
to constitute at least a majority of the Board;

 

(iii) the date which is 10 business days prior to the consummation of a complete
liquidation or dissolution of the Company;

 



 

 

 

(iv) the acquisition by any Person of “Beneficial Ownership” (within the meaning
of Rule 13d-3 and Rule 13d-5 under the Exchange Act, except that in calculating
the Beneficial Ownership of any particular Person, such Person shall be deemed
to have beneficial ownership of all securities that such Person has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time) of 50%
or more (on a fully diluted basis) of either (A) the then outstanding shares of
Common Stock of the Company, taking into account as outstanding for this purpose
such Common Stock issuable upon the exercise of options or warrants, the
conversion of convertible stock or debt, and the exercise of any similar right
to acquire such Common Stock (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this Plan,
the following acquisitions shall not constitute a Change of Control: (I) any
acquisition by the Company or any Affiliate, (II) any acquisition by any
employee benefit plan sponsored or maintained by the Company or any Affiliate,
(III) any acquisition which complies with clauses, (A), (B) and (C) of
subsection (v) of this definition, or (IV) in respect of an Award held by a
particular Participant, any acquisition by the Participant or any group of
persons including the Participant (or any entity controlled by the Participant
or any group of persons including the Participant); or

 

(v) the consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company that
requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than 50% of the total voting power of (I) the entity resulting from such
Business Combination (the “Surviving Company”), or (II) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership of
sufficient voting securities eligible to elect a majority of the members of the
board of directors (or the analogous governing body) of the Surviving Company
(the “Parent Company”), is represented by the Outstanding Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of the Outstanding Company Voting Securities
among the holders thereof immediately prior to the Business Combination; (B) no
Person (other than any employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company) is or becomes the Beneficial Owner,
directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors of the Parent Company (or the analogous governing body) (or, if there
is no Parent Company, the Surviving Company); and (C) at least a majority of the
members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company)
following the consummation of the Business Combination were Board members at the
time of the Board’s approval of the execution of the initial agreement providing
for such Business Combination.”

 



2

 

 

  2. Section 8(c) of the Plan is hereby amended by revising the first sentence
thereof to read in its entirety as follows:

 

“In the event of a Corporate Transaction, each outstanding Option or other Award
shall be assumed or an equivalent option or right shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation
(the “Successor Corporation”), unless the Successor Corporation does not agree
to assume the Award or to substitute an equivalent option or right, in which
case such Option or other Award shall terminate upon the consummation of the
transaction in consideration for a cash payment to the Participant (on the date
of the Corporate Transaction), with respect to each such Award, equal to the
excess, if any, of the Fair Market Value of the Common Stock subject to such
Award over any exercise price or other purchase price payable by the Participant
with respect to such Award.”

 

  3. Section 8 of the Plan is hereby amended by inserting a new Section 8(e) to
read in its entirety as follows:

 

“(e) CHANGE OF CONTROL. Notwithstanding any provision of the Plan or any award
agreement to the contrary, in the event of a Change of Control, (i) each
outstanding Award shall become immediately vested and, to the extent applicable
with respect to an Option or other Award, exercisable, and (ii) the performance
goals with respect to any outstanding Award (including any Performance Award)
shall be deemed satisfied at the “target” level, in each case effective
immediately prior to the Change of Control.”

 

  4. Except as explicitly set forth herein, the Plan will remain in full force
and effect.

 

[SIGNATURE PAGE FOLLOWS]

 



3

 

 

IN WITNESS WHEREOF, the Company has caused this amendment to the Plan to be
executed as of the effective date set forth above by its duly authorized
officer.

 



  RELMADA THERAPEUTICS, INC.       /s/ Sergio Traversa   Name:  Sergio Traversa
  Title:    Chief Executive Officer

 

 

4



 

